Citation Nr: 1641028	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  11-30 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to a rating in excess of 10 percent for residuals of a gunshot wound to the abdomen with scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In July 2016, a Central Office hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the Veteran when further action, on his part, is required.


REMAND

With regard to the Veteran's increased rating claim pertaining to residuals of a gunshot wound, the Veteran was most recently examined in December 2015 in order to assess the current severity of the disability.  At the time, there were no noted cardinal signs or symptoms of muscle disability.  See page 5, December 2015 VA muscle examination.

During the July 2016 Board hearing, the Veteran and his spouse indicated that he experiences pain with movement, stretching, and straining to use the bathroom, and experiences problems with flexion and lateral movement.  See Hearing Transcript, pages 7-11.  The Veteran also reported during the December 2015 examination and reiterated during the hearing that the retained shrapnel will sometimes become a big knot in his abdomen and that he is able to hold it in his hand.  He indicated that when that happens he experiences pain and he holds it until the pain subsides.  Hearing Transcript, p. 8.

The most recent examination provided to the Veteran regarding to his GERD was completed in November 2010 when he was provided with a VA examination to determine if such was related to his military service.  A February 2014 VA treatment record indicates the Veteran has experienced an increase in symptomatology pertaining to his GERD; however, there are no symptoms documented.  At his July 2016 hearing, the Veteran contended that this service-connected disability had worsened.  Indeed, he reported experiencing persistent epigastric distress accompanied by substernal or arm or shoulder pain.  Hearing Transcript, p. 3.  

In light of the above allegations of worsening symptoms for both disabilities, the Board finds that a remand is required in order to afford the Veteran contemporaneous VA examinations so as to determine his current level of impairment with regard to his service-connected residuals of gunshot wound to the abdomen with scarring; as well as GERD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, it appears as if additional VA treatment records need to be obtained.  The Veteran testified in July 2016 that he is seen by his VA provider every few months for treatment for his GERD.  The Board notes that VA treatment records dated through February 2016 are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Richmond VA Medical Center, or any other VA medical facility that may have treated the Veteran, since February 2016, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current level of impairment due to the service-connected residuals of gunshot wound to the abdomen with scarring, muscle group XIX disability.  

3.  Schedule the Veteran for a VA examination to determine the current level of impairment due to the service-connected GERD.  

4.  Readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




